Citation Nr: 1543328	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include symptoms of memory loss and anger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1, 1981 to July 29, 1981, from January 1991 to September 1991, and from September 2004 to February 2006, with additional reserve service.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript of that hearing has been associated with the claims file.

The above issues were remanded by the Board for additional development in November 2013.  The matter again is before the Board.

The Board notes that the November 2013 remand also included the issues of entitlement to service connection for sleep apnea and headaches.  In a subsequent February 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for obstructive sleep apnea and migraine headaches.  This decision was a complete grant of benefits with respect to these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board.

In addition to the above-listed issues, in a September 2014 rating decision the RO denied entitlement to service connection for dry eye syndrome, urinary dysfunction, and a prostate gland condition.  In October 2014, the Veteran submitted a notice of disagreement with the rating decision with respect to those issues.  In December 2014, the RO sent the Veteran a letter acknowledging his notice of disagreement with respect to the foregoing issues and the issues are listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.

In an August 2015 statement, the Veteran indicated that he wanted to file a claim for entitlement to service connection for gastritis, to include as secondary to his service-connected irritable bowel syndrome.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the Veteran's degenerative disc disease of the lumbosacral spine preexisted his final period of active duty service, clear and unmistakable evidence demonstrates that the degenerative disc disease was not aggravated by service, and no other currently diagnosed low back disability is shown to be otherwise related to a disease, injury, or event in service.

2.  The Veteran's current memory loss and anger issues are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that a currently diagnosed acquired psychiatric disorder was incurred in or otherwise related to active military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include symptoms of memory loss and anger, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

A VCAA letter provided to the Veteran in March 2014 fully satisfied the duty to notify provisions.  The Board recognizes that the rebuilt claims file does not include the original notice letter sent to the Veteran and that the above-referenced letter was sent for additional claims not before the Board.  That said, the notice letter included all relevant information on how to establish entitlement to service connection, including based on an undiagnosed illness as a result of service in Southwest Asia.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.   The letter also explained to the Veteran how disability ratings and effective dates are determined.  In light of the foregoing, the Board concludes that adequate notice as to the claims on appeal has been provided.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the bases of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Of note, based in part on the Veteran's representations during the hearing, the Board remanded his claims in an attempt to obtain additional evidence and conduct VA examinations.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  Pursuant to the instructions of the November 2013 Board remand, the Veteran's claims file has been rebuilt and his service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  In this case, the Veteran was provided VA examinations in December 2007.  In addition, the Board remanded the claim in November 2013 to obtain additional VA examinations, finding the December 2007 examinations to be inadequate.  The subsequent examinations were provided in December 2013 (psychiatric) and January 2014 (back).  The January 2014 VA back examiner diagnosed degenerative disc disease of the lumbosacral spine, but concluded that the disability pre-existed the Veteran's final period of active service and was not aggravated therein.  The December 2013 VA psychiatric examiner found that the Veteran did not meet the criteria for a diagnosis of a psychiatric disorder and found no objective evidence of memory loss on examination.  The opinions were based on review of the claims file, interview of the Veteran, and examination.  The Board, therefore, finds the December 2013 and January 2014 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the reconstruction of the claims file, the January 2014 VA examinations, and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In reaching that conclusion, the Board acknowledges the 2007 VA examination reports referenced in the February 2008 rating decision are not of record, despite the efforts to rebuild the claims file.  As discussed in the November 2013 Board remand, however, the Board found the conclusions of the examination reports, based on the discussion in the February 2008 rating decision, rendered the reports inadequate.  As such, the absence of such inadequate VA examination reports would serve no useful purpose in assisting the Veteran's claims, as the conclusions reached therein did not support the Veteran's contentions and for the reasons discussed in the November 2013 remand, and the Board concludes that a remand to attempt to obtain these records is not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

In this case, the Veteran does not contend that he had a back or psychiatric disability that was incurred during a period of ACDUTRA or INACDUTRA or a preexisting disability that was aggravated during a period of ACDUTRA.  Instead, he contends that his memory loss and anger problems are the result of his service in Southwest Asia during active service and that his back disability pre-existed his final period of active service and was aggravated during that period of service.  The Board will consider the Veteran's claims on these bases.

Of relevance to this case, service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, the Veteran was not diagnosed with arthritis of the lumbosacral spine in service or within one year of separation from service.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Low Back Disability

The Veteran contends that he has a back disability that was incurred during his final period of active service.  In the alternative, he asserts that he had a pre-existing low back disability that was permanently aggravated as a result of his final period of active service.  

The Veteran's service treatment records indicate no problems during his initial two periods of active service and the Veteran does not contend otherwise.  Indeed, and as mentioned above, he asserts that his initial in-service problems began in 2004 during his final period of active service.

Following his initial two periods of active service and prior to his final period of active service, in December 1996 the Veteran reported hurting his back while picking up a brick.  In August 1999 and February 2000, the Veteran was diagnosed with a lumbar spine strain.  An August 1999 x-ray report showed straightening of the normal lumbar lordosis, which suggested muscle spasm, but there were no acute fractures, dislocations, or compression deformities.  The intervertebral disc spaces appeared to be fairly well maintained.  In February 2001, the Veteran reported lower back pain after bending over to pick up an object.  In May 2002, the Veteran again was diagnosed with lumbar strain.  He also reported back problems in July 2002 and August 2002.  

In September 2002, the Veteran had an initial treatment visit with Orthopaedic and Sports Medicine Center.  At that time he reported initially injuring his back in 1988, when he strained it.  The back healed without incident until about a year prior to the current visit, when he had some symptoms that improved until a month before the visit.  At that time he injured it while bending over and lifting some furniture and later from lifting a suitcase.  Since then, the back had improved to about 75 percent.  The diagnosis was low back pain, intermittent, with mild degenerative disc disease.

A November 2003 MRI showed a minimal central disc bulge at L4-L5 and a moderate broad based disc bulge with possible annular tear at L5-S1.  

During his final period of active service, in September 2004 the Veteran reported a 3-day history of low back pain.  There was a noted history of disc bulge and the assessment was muscle strain.  In October 2004, the Veteran reported a two week history of low back pain that began while performing combat rolls.  On examination, range of motion was within normal limits and there was tenderness to palpation at L5-S1.  Lower extremity strength was normal bilaterally.  The assessment was recurrent low back pain.  He was placed on a profile with no allowed combat rolls.  In January 2005, the Veteran again complained of low back pain after carrying luggage up three flights of stairs.  He reported experiencing intermittent low back pain over the past five years.  The assessment was acute low back pain.  Another record from the same incident included the assessment of recurrent muscle strain.  

After service, a December 2006 MRI showed disc dehydration and loss of disc height at L5-S1 and mild disc dehydration throughout the remainder of the lumbar and lower thoracic spine.  There was minimal disc bulge at L1-L2 and small disc bulges at L4-L5 and L5-S1.  

In support of his claim, the Veteran submitted March 2009 statements from his brother and sister-in-law that noted ongoing back problems from the time of his final period of military service.  

A January 2011 VA treatment record noted chronic back and hip pain, but observed that MRI reports from before and after deployment did not show an appreciable difference in the Veteran's condition and the increased problems appeared to be symptoms based.    

A March 2012 letter from a former commanding officer discussed the Veteran's low back problems during his final period of active service, beginning in later 2004 and continuing through deployment in Iraq that ended in January 2006.

During his October 2012 Board hearing, the Veteran contended that he initially injured his back in service in September 2004, while conducting combat roles.  He claimed to have incurred additional injuries while carrying duffel bags up three flights of stairs in January 2005 and as a result of a helicopter ride during service in Iraq.  The Veteran conceded that he had injured his back on several occasions prior to service, but noted that he had informed the military of these incidents and had been cleared for service.  

The Veteran was afforded a VA examination for his back in January 2014.  The examiner noted review of the claims file.  The Veteran had a diagnosis of degenerative disc disease from 1988.  The Veteran reported a back injury in 1988 carrying college books.  Prior to deployment in 2004 he again injured his back and was given pain medication.  During his final period of service he hurt his back a few times, but did not report the problems.  His back continued to give him problems after deployment.  The examiner concluded that it was less likely than not that there was a superimposed injury or disease during the final period of active service resulting in additional disability to the back.  The rationale was that the Veteran's in-service problems were self-limiting muscle strains that did not cause chronic impairment.  MRIs after discharge confirmed that the lumbosacral spine had the same disability and no evidence of further deterioration of the existing disability (i.e. the November 2003 MRI compared to the December 2006 MRI).  As the November 2003 MRI showed degenerative disc disease it was reasonable to conclude that his spine disability pre-existed active service.  Finally, the degenerative disc disease was not permanently aggravated by service.  The rationale was that the Veteran's in-service muscle strains were self-limiting and he was able to perform his normal duties once recovered.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A.  § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Initially, the Board notes that a medical examination prior to the Veteran's entrance into his final period of active service is not of record.  As such, the Veteran will be presumed to have entered that period of service in sound condition with respect to any low back disability.  38 U.S.C.A. §§ 1111; see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record clearly establishes the Veteran's degenerative disc disease of the lumbosacral spine pre-existed his military service.  As noted above, a November 2003 MRI showed a minimal central disc bulge at L4-L5 and a moderate broad based disc bulge with possible annular tear at L5-S1.  Moreover, the January 2014 VA examiner concluded that the Veteran's low back disability pre-existed his final period of service.  The Veteran also concedes that he had back problems between his second and third periods of active service, but asserts that any such problems had been related to the military and he had been cleared for continued service.  

In light of the foregoing, the Board finds that there is clear and unmistakable evidence of record that his degenerative disc disease of the lumbosacral spine preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran of a vague past history during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, as discussed above there is both probative clinical and lay evidence of the preexisting disorder, including diagnostic records in the form of an MRI demonstrating the disability.  

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

In this case, there is clear and unmistakable evidence establishing that the Veteran's degenerative disc disease of the lumbosacral spine was not aggravated by service beyond the natural progression of the disease.  In this regard, the most credible in-service and post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting low back problems were not permanently aggravated by his military service.  In that regard, the Board finds the opinions expressed in the January 2014 VA examination report of significant probative value.  The opinions expressed were based on review of the claims file, in-service and post-service treatment records, and the Veteran's representations.  The Board acknowledges that the January 2014 VA examiner did not use the terminology "clear and unmistakable."  The examiner, however, did provide a very clear and unequivocal opinion, stating, "There was no permanent disability due to service.  Normal MRI post discharge indicates that pre-existing disease (or injury) WAS NOT aggravated (i.e. permanently worsened) during military service.  His current symptoms of back pain are likely to be a result of [the] natural process of the disease."  (Emphasis in original.)  Based on the foregoing, the Board finds the VA examination report to be unequivocal in its conclusions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

The Board also finds it extremely significant that the January 2011 VA treatment record noted chronic back and hip pain, but observed that MRI reports from before and after deployment did not show an appreciable difference in the Veteran's condition.  Instead, the treatment provider concluded that the Veteran's increased problems appeared to be symptoms based, rather than as a result of a worsening of the underlying disability.  Such a finding is wholly consistent with the conclusions of the January 2014 VA examiner.

In addition, the mere manifestation of symptoms, such as back pain due to acute muscle strains incurred during service, do not demonstrate that the underlying low back disability underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408 (1991).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  In this case, although the Veteran did seek treatment for low back pain in service and did receive a temporary profile based on his symptoms, the medical opinions of record have universally concluded that this treatment did not represent a permanent aggravation of the low back disability.  Thus, the evidence of record supports the conclusion that a permanent aggravation of pre-existing degenerative disc disease of the lumbosacral spine did not occur.  See Jensen, 4 Vet. App. at 306-07; Green, 1 Vet. App. at 323; Hunt, 1 Vet. App. at 297.

In reaching that conclusion, the Board has considered the Veteran's April 2014 argument that although the 2003 pre-service and 2006 post-service MRIs "may be similar but not identical and are different."  Moreover, the Veteran did not recollect receiving x-rays, CT scans, or MRIs at the time of his in-service diagnoses of muscle strain, which suggested the possibility that the diagnoses might have been incorrect.  In that regard, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether degenerative disc disease of the lumbar spine pre-existed service and/or was permanently aggravated therein, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In light of the foregoing, the Board affords the Veteran's contentions as to the objective severity of his low back disability before, during, and after service no probative weight.  

In reaching that conclusion, the Board acknowledges that the verbiage used to describe the Veteran's degenerative disc disease of the lumbosacral spine in the 2003 and 2006 MRIs did differ and that there is no evidence that he received diagnostic testing at the time of his in-service diagnoses of muscle strain.  That said, the Board will rely on the diagnostic evidence of record and its interpretation by the trained medical professionals who have universally and unequivocally found no worsening of the pre-existing low back disability as a result of his final period of military service following review of the entire evidence of record, including the 2003 and 2006 MRIs.

Therefore, in summary, the Board finds that the credible and probative evidence of record clearly and unmistakably shows that the Veteran's degenerative disc disease of the lumbosacral spine pre-existed service and was not permanently aggravated therein.  For this reason, the Board finds that service connection for degenerative disc disease of the lumbosacral spine is denied.

As to any other diagnosed low back disability, the evidence of record does not establish that such disability pre-existed military service, had its onset in service or within one year of separation from service, or is otherwise related to service.      

In summary, the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's degenerative disc disease of the lumbosacral spine pre-existed service and was not aggravated by service.  Furthermore, the preponderance of the evidence also shows that any other current low back disability was not incurred in or otherwise aggravated by his military service.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Acquired Psychiatric Disorder

The Veteran contends that as a result of his active service in Southwest Asia he suffers from memory loss and anger issues.  The Veteran's personnel records indicate that he served in Southwest Asia in 1991 and again in 2006.

In a September 1993 Report of Medical History, the Veteran complained of a history of loss of memory.  Specifically, he had noticed short term memory loss since 1991 that had progressively worsened.  In a November 1997 Report of Medical History, the Veteran reported a history of depression or excessive worry.

In a June 2007 statement, the Veteran's wife indicated that after returning from the Persian Gulf in 1991 he had been forgetting common everyday things that he had previously had no difficulty remembering.  Examples included remembering 3 or 4 items to get at a store, forgetting the amount of a bill to write on a check that he had just been told, misplacing his car keys and wallet, forgetting where he had placed important documents, forgetting verbal orders, forgetting to fill out paperwork, forgetting entire conversations, and being unable to remember whether he had taken his medication.

A December 2010 VA readjustment program initial assessment included the Veteran's assertion that he believed he had PTSD after returning from Southwest Asia in 1991, but testing had shown that he did not.  In addition, the Veteran reported concentration and short term memory problems since his first deployment with Desert Storm.  On testing, however, memory and cognition were grossly intact.  The assessment was adjustment disorder with anxiety rule out general anxiety disorder.  A December 2010 Persian Gulf Registry Examination report noted normal orientation, memory, mood, and consciousness and found no mental problems attributable to his service in Southwest Asia.

A January 2011 treatment record included complaints of short term memory loss and noted a history that included posttraumatic stress disorder (PTSD).  The Veteran was referred for consultation.  The resulting February 2011 evaluation report noted the Veteran's complaints that he would forget where he parked his car and what people would tell him.  He occasionally had slurred speech and word retrieval problems for the past few years.  He was easily distracted, but was able to backtrack and continue his tasks.  At work, he had occasional problems using software that he did not normally use, but had no problems with more familiar software.  The symptoms had started after Desert Storm.  On examination, his attention was within normal limits.  His memory was borderline, but within normal limits.  The examiner explained that memory lapses of the sort experienced by the Veteran were not uncommon.  The assessment was complaints of declining cognitive ability, but overall cognitive function was within normal limits.  

In January 2012, the Veteran denied symptoms of memory loss.    

During the Veteran's October 2012 Board hearing, he claimed that he began experiencing memory problems six months to one year after Desert Storm and that he reported his problems during National Guard physicals.  The Veteran's wife stated that since his last period of service he had outbursts of anger, which differed from how he had acted prior to separation from service. 

In January 2013, recent and remote memory were noted to be good and he again denied symptoms of memory loss.

The Veteran was afforded a VA examination in December 2013.  The examiner indicated that the Veteran had not been diagnosed with a mental disorder.  The Veteran reported certain stresses in his home life, but a good relationship with his wife.  As to work, he had an excellent relationship with his boss and coworkers and enjoyed his work, even though the office was short-staffed and there was extra work to do.  He did report problems with short term memory, but was able to complete his work.  His problems included forgetting the name and number of phone messages before having the chance to write them down and on one occasion forgetting the updates that his superior wanted him to make to some materials.  He had not been reprimanded or terminated for any such problems.  

Following a complete interview of the Veteran and review of the claims file, the examiner concluded that the Veteran did not meet the criteria for a mental health diagnosis at that time.  He did not report feelings of anxiety or depression and the content of his thinking was organized and logical.  As to the Veteran's reports of anger problems, he described normal daily events that made him angry (such as waiting in line or traffic).  He denied any behavior that could result in negative consequences or demonstrate loss of control on a daily basis (such as yelling, insulting, or hitting).  Less than once a month he reported becoming frustrated and yelling at family members.  The Veteran attributed his changes in temper to having low testosterone, recent changes in his cholesterol medication, and some recent work and financial stresses.  Times when he lost his temper came in proximity to the foregoing stresses.  

As to his short-term memory problems, the Veteran scored at the median and above the mean for his age and education group on memory testing, which was consistent with prior results from February 2011.  Both findings denoted short-term memory to be within normal limits.  The Veteran had experienced changes in abilities, but they did not represent an impairment of functioning.  The short-term memory problems started during service, but the Veteran continued in the service and was subsequently promoted.  At his current job, he expressed his belief that he could complete the required duties of the job and that he had the support of superiors and co-workers, despite the fact that they were understaffed and the work was frequently demanding.  The Veteran had a good relationship with his wife, children, and extended family.

A September 2014 Gulf War General Medical Examination Disability Benefits Questionnaire concluded that the Veteran did not have depression, cognitive impairment or dementia, or any other mental health condition attributable to a central nervous system disease.    

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that was incurred in or otherwise related to his military service. 

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the Board concludes that the Veteran has not had PTSD or any other psychiatric disorder at any point during the appellate time period for which service connection is warranted.

In reaching that conclusion, the Board acknowledges that there is potentially conflicting evidence as to the existence of PTSD during the appellate time period.  As discussed above, certain VA treatment records have noted a history of PTSD.  By contrast, and as discussed in greater detail above, the December 2013 VA examiner specifically concluded that the Veteran did not meet the DSM requirements for a psychiatric disorder diagnosis.  It is unclear on what basis the history of PTSD is noted because psychiatric evaluations during the appellate time period have consistently found that the Veteran does not have PTSD.  The Board affords greater weight to the actual psychiatric evaluations undertaken than the mere reports of a history of PTSD and, as such, concludes that the Veteran has not had PTSD at any time during the appellate process.

As to the December 2010 diagnosis of adjustment disorder with anxiety rule out general anxiety disorder, contemporaneous and near contemporaneous mental health evaluations in both December 2010 and January 2011 found no evidence of a mental health disorder, to include adjustment disorder.  These findings were made despite the Veteran's reports of symptoms that were of the same nature as those that formed the basis of the December 2010 adjustment disorder diagnosis.  Subsequent findings, including the December 2013 VA examination report support these findings.  In light of the substantial prior and subsequent medical evidence of record, including multiple in-depth mental health evaluations, showing no evidence of an adjustment disorder, the Board finds that the December 2010 diagnosis of adjustment disorder with anxiety rule out general anxiety disorder is outweighed by the other evidence of record.  As such, entitlement to service connection on the basis of the December 2010 diagnosis is not warranted.

In addition, the Board has considered the Veteran's statements in this matter.  To the extent that the statements can be construed to assert the existence of a current psychiatric disorder, the Board finds the assertions of limited probative value.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing anxiety and other symptoms, and his assertions in that regard are entitled to some probative weight.  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  Given the Veteran's lack of demonstrated medical expertise and the complexity of linking particular psychiatric symptoms to a diagnosed psychiatric disorder, however, the Board concludes that in this case his statements regarding any such link between the in-service or post-service symptoms and a current acquired psychiatric disorder are significantly less probative than the conclusions of the December 2013 VA examiner and other medical evidence noted above.  See Jandreau, 492 F.3d at 1377.  

As to the Veteran's symptoms of memory loss and anger issues that he contends are related to his service in Southwest Asia, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, § 1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317 , a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2015); 75 Fed. Reg. 61995 -97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317  also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968 -72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 
 
Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2015); 75 Fed. Reg. 59968 -72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to his case.

As noted above, the Veteran claims that he has memory loss and anger issues due to his service in the Persian Gulf. 

The Board recognizes that neuropsychological signs or symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(7); 38 C.F.R. § 3.317(b)(7).  

As to the reported memory loss, the Veteran did report such problems during service; however, there is no objective evidence of memory loss.  As discussed above, the Veteran's memory has consistently been found to be within normal limits.  At worst, during the January 2011 testing it was borderline, but still within normal limits.  The Board has considered the Veteran's and his wife's reports of memory problems starting after his return from service in the Persian Gulf in 1991.  The Veteran and his wife certainly are competent to report symptoms of memory loss, but in the absence of objective signs or symptoms to support the assertions, the Board concludes that service connection for memory loss is not warranted.  The Board also finds the Veteran's contentions of ongoing, chronic memory problems problematic given his multiple denials of symptoms of memory loss outlined above.

As to the reported anger issues, the Veteran did not disclose such problems during service and, indeed, it appears from the reports of his wife that the symptoms began after separation from service.  Thus, in order for service connection to be granted the anger symptoms manifest to a degree that is 10 percent or more disabling.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating.

See 38 C.F.R. § 4.130 (2015).

In this case, the Veteran and his wife have not reported any occupational impairment as a result of his anger problems.  Indeed, the Veteran has reported on multiple occasions that he gets along well with his superiors and co-workers, despite the difficulties of the job as a result of the work group being short-staffed.  There have been reported intermittent anger problems with the Veteran's family, perhaps once or twice per month, but in the absence of any occupational impairment as a result of the reported anger issues, the Board concludes that the requirements for a 10 percent rating under the General Rating Formula for Mental Disorders have not been met and, therefore, entitlement to service connection for anger issues is not warranted.

The Board acknowledges the Veteran's and his wife's assertions that his current memory loss and anger outburst symptoms were caused by his military service in the Persian Gulf region.  Certainly, the Veteran and his wife can attest to factual matters of which they had first-hand knowledge, such as the Veteran experiencing the above-referenced symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  Given the Veteran's lack of demonstrated medical expertise and the significant complexity of attributing observed symptomatology to an undiagnosed illness and/or service in the Persian Gulf region, the Board concludes that their statements in this regard are entitled to no probative weight.  See Jandreau, 492 F.3d at 1377. 

Accordingly, the Board finds that the preponderance of the evidence is against granting entitlement to service connection for a diagnosed or undiagnosed acquired psychiatric disorder, as well as for memory loss and anger issues, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for a lumbosacral spine disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include symptoms of memory loss and anger, is denied



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


